DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-5, 7, 9-11, 18 and 20 are rejected.
	Claims 6, 8, 12-17, 19, 21-26, 32-52 and 57-125 have been cancelled.
	Claims 27-31 and 53-56 are withdrawn.


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 7, 9-11, 18 and 20, and Species F, as shown in Figs. 6-7, in the reply filed on September 26, 2022, is acknowledged.  Applicant indicated that in the summary of Group III it was indicated the presence of a planar layer, but there is no recitation of a planar layer in the claims.  The Examiner agrees.  The correct statement should have been “a filter media having a first substrate layer and a second substrate layer, wherein the first substrate layer and the second substrate layer are different materials”.
	Accordingly, claims 27-31 and 53-56 are withdrawn from further consideration because they are drawn to non-elected inventions.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9-11, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “a treatment that increases the roll off angle of the first surface for a 50 µL water droplet when the first surface is immersed in toluene” in lines 2-3.  This limitation is confusing because it is not clear what the treatment is.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 9-11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al. (US 2016/0059167) [hereinafter Nagy].
	With respect to claims 1-3, Nagy discloses a filter media 10, as shown in Fig. 1, having a substrate layer 15, 20, 25, having a first surface having a treatment (see paragraph 0081) wherein the substrate layer 15, 20, 25, has a first edge and a second edge, as shown in Fig. 1, and the substrate layer defines a plurality of flutes extending between the first edge and the second edge (see paragraphs 0202-0203, media may be pleated or corrugated which forms pleats or flutes).
	Nagy lacks a treatment that increases the roll off angle of the first surface for a 50 µL water droplet when the first surface is immersed in toluene; the specific roll off angle ranges and the specific contact angle ranges.  However, this limitation is considered to be a product-by-process limitation since it is drawn to a product, i.e., a filter media having a treatment that increases the roll off angle of the first surface, but it includes a process step of making the product, i.e., “for a 50 µL water droplet when the first surface is immersed in toluene”.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see MPEP 2113 [R-1], In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (FED. Cir. 1985)).  Furthermore, the filter media is characterized by the roll off angle and contact angle of a surface of a substrate for a 50 µL water droplet when the surface is immersed in toluene.  These parameters are relating to the effectiveness of the filter media to separate water from a hydrocarbon/water mixture attempts to define the subject-matter in terms of the result to be achieved, which merely amounts to a statement of the underlying problem, without providing the technical features necessary for achieving this result.  Although the procedures for determining said parameters are indicated in the description, in order to compare the claimed subject-matter with the filter media of the prior art, it is assumed that if the starting substrate materials and treatment procedures are the same as those followed in the present invention, then the resulting filter media will also have a roll off angle value and contact angle value as those shown in the present invention.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see In re Gest, 562 F2d i252, 1255, 195 USPQ 430, 493 (COPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed, Cir, 1990).).  Therefore, it would have been obvious to one of ordinary skill in the art that the treatment disclosed by Nagy will produce the result of increasing the roll off angle of the surface, as claimed by applicant, since the filter media disclosed by Nagy teaches all the claimed structural elements.  The specific angle ranges would have been obvious to achieve during routine experimentation.

	With respect to claim 7, Nagy discloses wherein the first surface includes a UV-treated surface (see paragraph 0081).

	With respect to claim 9, Nagy discloses wherein the substrate layer comprises at least one of an aromatic component and an unsaturated component (see paragraph 0081).

	With respect to claim 10, Nagy discloses wherein the substrate layer comprises a UV-reactive resin (see paragraph 0081).

	With respect to claim 11, Nagy discloses wherein the first surface comprises a hydrophilic group-containing polymer.

	With respect to claim 18, Nagy discloses wherein the substrate layer comprises pores (see paragraph 0100).  Nagy lacks the pores having an average diameter of up to 2 mm.  However, Nagy teaches that the mean flow pore size may be selected as desired (see paragraph 0100).  Therefore, it would have been obvious to one of ordinary skill in the art to choose a desired pore diameter, as claimed by applicant, according to a desired application.

	With respect to claim 20, Nagy discloses wherein the substrate layer is porous (see paragraph 0200).  Nagy lacks layer being 15% and up to 99% porous.  However, this would have been obvious to one of ordinary skill in order to achieve a desired porosity according to a desired application and since the normal desire of scientists to improve what is already known provides the motivation to determine where in a disclosed set of percentages ranges is the optimum combination of percentages (see Peterson, 315F.3d at 1330, 65 USPQ 2d at 1382).


Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy (US 2016/0059167) in view of Rocklitz et al. (US 20090127211) [hereinafter Rocklitz].
	With respect to claims 4-5, Nagy lacks wherein the fluted are tapered; and wherein the flutes define ridges.
	Rocklitz discloses media, 1, as shown in Fig. 1, formed from a fluted sheet 3.  Fig. 8 shows a fluted sheet 122 having a tapering configuration and having ridges 128, 129.  The tapering of flutes improves filtration performance (see paragraph 0088) and the ridges provide the ability to taper the flute without creating excessive strain (see paragraph 0122).  It would have been obvious to one of ordinary skill in the art to provide the flutes disclosed by Nagy tapered and with ridges, as taught by Rocklitz, in order to provide tapered flutes without creating excessive strain (see paragraph 0122) and increase the effectiveness of the filtration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778